

117 HR 1282 IH: Major Richard Star Act
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1282IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Bilirakis (for himself, Mr. Ruiz, Mr. Bishop of Georgia, Mr. Rutherford, Mr. Welch, Mr. Courtney, Mr. Fitzpatrick, Mr. Pappas, Mr. Posey, Mr. Gallego, Mr. Neguse, Ms. Blunt Rochester, Ms. Brownley, Mr. Mullin, Ms. Norton, Mr. Massie, Ms. Tlaib, Mr. Kilmer, Mrs. Hartzler, Mr. Ryan, Mr. Hudson, Ms. Sherrill, Mr. Van Drew, Ms. Omar, Mr. Veasey, Mr. Gaetz, Mr. Malinowski, Mr. Rush, Ms. Craig, Mr. Budd, Mr. Cole, Mr. Sean Patrick Maloney of New York, Ms. Slotkin, Mr. Grijalva, Mrs. Beatty, Mrs. Rodgers of Washington, Mr. Fortenberry, Mr. Hastings, Ms. Pingree, Ms. Lee of California, Mr. Raskin, Mr. Zeldin, Mr. Connolly, Ms. DeGette, Mr. Delgado, Ms. Houlahan, Mr. Murphy of North Carolina, Mr. Kelly of Mississippi, Mrs. Lee of Nevada, Mrs. Axne, Mr. Schrader, Mr. Rodney Davis of Illinois, Mr. Levin of California, Mr. Swalwell, Ms. Titus, Mr. Carbajal, Mr. Cartwright, Mr. Keating, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to expand eligibility to certain military retirees for concurrent receipt of veterans’ disability compensation and retired pay or combat-related special compensation, and for other purposes.1.Short titleThis Act may be cited as the Major Richard Star Act.2.Expansions of eligibility to certain military retirees for concurrent receipt of veterans’ disability compensation and retired pay or combat-related special compensation(a)Inclusion of chapter 61 disability retirees with fewer than 20 years of service who are eligible for combat-Related special compensationSection 1413a(b)(3) of title 10, United States Code, is amended—(1)in subparagraph (A), by striking In and inserting Subject to subparagraph (B), in; and(2)in subparagraph (B), by striking In the case of and all that follows and inserting The retired pay of an eligible combat-related disabled uniformed services retiree, who is retired under chapter 61 of this title with fewer than 20 years of creditable service, is not subject to reduction under sections 5304 and 5305 of title 38..(b)Technical and conforming amendments(1)Section headingThe heading of section 1414 of such title is amended to read as follows:1414.Members eligible for retired pay who are also eligible for veterans’ disability compensation: concurrent receipt.(2)Table of sectionsThe item relating to such section 1414 in the table of sections at the beginning of chapter 71 of such title is amended to read as follows:1414. Members eligible for retired pay who are also eligible for veterans’ disability compensation: concurrent receipt..(3)Conforming amendments reflecting end of concurrent receipt phase-in periodSuch section 1414 is further amended—(A)in subsection (a)(1)—(i)by striking the second sentence; and(ii)by striking subparagraphs (A) and (B);(B)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and(C)in subsection (d), as redesignated, by striking paragraphs (3) and (4).(c)Effective dateThe amendments made by this section shall take effect on the first day of the first month beginning after the date of the enactment of this Act and shall apply to payments for months beginning on or after that date.